Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 28, 2022

The Court of Appeals hereby passes the following order:

A22D0291. C. WAYNE FOUNTAIN v. SHARON KAY STANGE.

      C. Wayne Fountain filed this application from the probate court’s order
discharging Sharon Stange as the administrator of the estate of Arthur Don Watkins.1
Under OCGA § 15-9-123 (a), a party in a civil case in probate court shall have the
right of appeal to an appellate court without first seeking review in superior court.
A probate court is defined as “a probate court of a county having a population of
more than 90,000 persons according to the United States decennial census of 2010
or any future such census.” OCGA § 15-9-120 (2). According to the 2010 census,
Columbia County had a population of 124,053. Because the Probate Court of
Columbia County meets the statutory definition of a probate court, Fountain has a
right of direct appeal to this Court, and no application was required. See O’Regan v.
Brennan, 204 Ga. App. 50 (418 SE2d 389) (1992).
      Accordingly, the application for discretionary appeal is hereby GRANTED
pursuant to OCGA § 5-6-35 (j). Fountain shall have ten days from the date of this
order to file a notice of appeal in the probate court. OCGA § 5-6-35 (g). The clerk of
the probate court is directed to include a copy of this order in the record transmitted
to the Court of Appeals.




      1
        Fountain filed the application with the Supreme Court, which transferred the
matter to this Court. Case No. S22D0678 (Feb. 22, 2022).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 03/28/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.